Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically a first network device receives a write operation packet from a second network device, the write operation packet contains write operation data and a write operation address, the write operation data indicates a forwarding entry, and the write operation address indicates an address to which the write operation data is to be written in a memory, obtain the write operation information from the write operation packet, and writing the write operation data into the memory according to the write operation address in the write operation information, the writing updates a to be updated forwarding entry of a table of the first network device according to the forwarding entry indicated by the write operation data as detailed in the dependent claims for such limitations. 

The closest prior art found by the Examiner is the previously cited references namely, (US 2017/0139644 A1) and (US 2013/0329603 A1).
However, the references alone and in combination do not teach or suggest a forwarding entry update method in a memory the way as claimed in the present application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472